Exhibit 10.2

FORM AGREEMENT

This Agreement (“Agreement”), dated as of January 28, 2019,  to that certain
amended and restated employment agreement by and between [Executive’s Name]
 (“Executive”) and Spectrum Brands Legacy Inc., (f/k/a Spectrum Brands Holdings,
Inc.) (“Legacy Spectrum”) and Spectrum Brands Inc. (the “Employment
Agreement”). 

WHEREAS, Executive is a party to that certain separation agreement (the
“Separation Agreement”) dated as of [Date] with Spectrum Brands Holdings Inc.
(f/k/a HRG Group, Inc.) (“New Spectrum”);  

WHEREAS, New Spectrum and Legacy Spectrum desire for New Spectrum to become a
party to the Employment Agreement and to clarify certain matters contained in
the Separation Agreement; and

WHEREAS, on July 13, 2018, pursuant to the merger between Legacy Spectrum and
New Spectrum (the “Merger”), Legacy Spectrum became a subsidiary of New
Spectrum and Executive was [Executive’s position with New Spectrum]  the Board
of New Spectrum and as a result certain terms of the Separation Agreement are no
longer necessary or desirable (including certain terms that would limit the
Executive’s ability to carry on duties with respect to New Spectrum).

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:

1.



[New Spectrum shall become a party to the Employment Agreement along with Legacy
Spectrum and Spectrum Brands, Inc.  All references in the Employment Agreement
to Parent shall refer to both New Spectrum and Legacy Spectrum and references to
the Compensation Committee or the Board in the Employment Agreement may be
satisfied by action of the Compensation Committee or the Board of New Spectrum.]

2.



[New Spectrum hereby agrees that upon execution of this Agreement,  it shall
become a party to the Employment Agreement and shall be fully bound by it and
agrees to the modifications to the Separation Agreement as set forth herein.]

3.



The provisions in the Separation Agreement which restrict the Executive from
carrying out his duties and obligations with respect to and on behalf of New
Spectrum shall be of no further force and effect. In addition, with regards to
the options granted to the Executive by HRG Group, Inc. (which is now New
Spectrum) prior to the Merger and the separation from the Executive, which
generally permitted the exercise of such options for ten years from the date of
grant (subject to certain permitted exceptions), New Spectrum hereby waives the
reduced exercise period applicable to such options pursuant to the Separation
Agreement and provides that such options (to the extent not previously
exercised) may continue to be exercisable for the original ten years from the
date of grant (or such earlier date as provided under Sections 12 and 13 of the
Spectrum Brands Holdings, Inc. Equity Plan).



1

 

--------------------------------------------------------------------------------

 

Exhibit 10.2

4.



Each party hereby agrees to execute and deliver all such further instruments and
documents and take all such other actions as the other party may reasonably
request in order to carry out the intent and purposes of this Agreement.

5.



This Agreement and the rights of the parties hereunder shall be interpreted in
accordance with the laws of the State of Delaware, and all rights and remedies
shall be governed by such laws without regard to principles of conflicts of
laws.

6.



This Agreement may be executed in counterparts each of which, taken together,
shall constitute one and the same original.

﻿

[Name of Executive]

_____________________________


Date: January 28, 2019

﻿

﻿

Spectrum Brands Holdings, Inc.


____________________________
Name: 
Title:


Date:  January 28, 2019

﻿

Spectrum Brands Legacy, Inc.


____________________________
Name: 
Title:


Date:  January 28, 2019

﻿



2

 

--------------------------------------------------------------------------------